IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE                    FILED
                          FEBRUARY 1997 SESSION
                                                                 October 30, 1997

                                                             Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk
JEFFERY DEWAYNE ROACH,        )
                              )
             Appellant,       )      No. 03C01-9604-CC-00155
                              )
                              )      Hamblen County
v.                            )
                              )      Honorable James E. Beckner, Judge
                              )
STATE OF TENNESSEE,           )      (Post-Conviction)
                              )
             Appellee.        )


For the Appellant:                   For the Appellee:

Jeffery Dewayne Roach, Pro Se        Charles W. Burson
#12043-074 E-3                       Attorney General of Tennessee
P.O. Box 1000                               and
United States Penitentiary           Elizabeth T. Ryan
Lewisburg, Pennsylvania 17837-1000   Assistant Attorney General of Tennessee
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     C. Berkeley Bell, Jr.
                                     District Attorney General
                                     113J W. Church Street
                                     Greeneville, TN 37743




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                           OPINION



              The petitioner, Jeffery Dewayne Roach, appeals as of right from the

Hamblen County Criminal Court’s summary dismissal of his petition for post-conviction

relief.1 The trial court dismissed the petition, concluding that it was barred by the

statute of limitations. We affirm the judgment of the trial court.



              The petitioner pled guilty to three counts of felony drug possession in

1981. On July 17, 1995, he filed the present petition collaterally attacking the three

convictions. We agree with the trial court’s determination that the petition is barred by

the applicable statute of limitations. See Arnold Carter v. State, No. 03-S-01-9612-CR-

00117, Monroe County (Tenn. Sept. 8, 1997) (for publication). Accordingly, the

judgment of the trial court is affirmed.

                                                  ______________________________
                                                  Joseph M. Tipton, Judge

CONCUR:




Jerry L. Smith, Judge




Thomas T. Woodall, Judge




              1
                  The petition is titled a “MOTION TO VACATE, SET ASIDE AND EXPUNGE
RESTRICTIONS OF RIGHTS AND CON STITUTIONAL LAW -- EQUAL PROTECT ION -- CRIMINAL
DISFRANCHISEMENT LAW AN D INFAMOUS LAW OF THE STATE OF TENN ESSEE AND EX POST
FACTO CLAUSE TO APPLY IN THIS CASE AND OPINIONS OF THE ATTORNEY GENERAL OF THE
STATE OF T ENNESSEE. T.C.A. (1994), VOLUME 7; T.C.A. 39-17-1307 OF STATE LAW .” The trial
court properly treated the petition as one for post-conviction relief.

                                              2